DETAILED ACTION
Allowable Subject Matter
Claims 41-47, 49-61 are allowed in view of the Applicant's arguments (Response filed 7/19/2021), the Reasons indicated in the Non-Final Office Action, filed 4/20/2021 and the cited prior art of record. 
With regards to claims 41-47, 49-55, the cited prior art of record did not disclose, in addition to the rest of the claimed limitations, “wherein the receipt of the data relating to the at least one performance metric comprises: (i) identification of a channel of two or more channels, only said identified channel being relevant to a particular Internet Protocol (IP) service provided to the computerized client device over said content delivery network: and (ii) monitor of the at least one performance metric for only said identified channel said at least one performance metric indicative of one or more respective connection qualities of at least the computerized client device: and wherein the determination that the network condition status relevant to the computerized client device comprises elimination of data from one or more channels of the two or more channels that are not associated with said particular IP service, the elimination of the data from the one or more channels comprising elimination of data from said monitor of said at least one performance metric that incorrectly indicates said one or more respective connection qualities of at least said the computerized client device. Therefore claim 41 and its dependent claims 42-47 are allowed.  For similar reasons above, claim 49, and its dependent claims 50-55, are allowed as including substantially the same limitations as claim 41.  Claims 56-61 recite substantially the same limitations as described above, with respect to the determination of the network status comprising 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JERRY B DENNISON/Primary Examiner, Art Unit 2443